Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney John Platt on July 1, 2022. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (
Amendment of claims 1, 8 and 17

1.         (Currently Amended) A method for estimating output neuron spikes based on input-output spike data that includes input spike data and corresponding output spike data, comprising:
estimating functional spike-timing-dependent plasticity (STDP) parameters, comprising amplitude functions and STDP induction functions, from the input-output spike data, wherein the input-output spike data comprises spike timing, wherein the amplitude function is based on the interval between a presynaptic spike and a post synaptic spike, wherein the induction functions describe an induction time course of plasticity and are respectively scaled by the amplitude functions;
determining at least one weight value based on the STDP parameters;
formulating, using a controller, a spiking neuron model structure based on the estimated functional spike-timing-dependent plasticity (STDP) parameters, wherein the spiking neuron model comprises the at least one weight value that characterizes plastic properties including at least one neural functional connectivity strength of a neuron based on the functional STDP parameters; 
receiving, by the controller, at least one input spike train; and
estimating, using the controller, at least one output spike train that corresponds to the at least one input spike train by applying the at least one weight value to a feedforward kernel that estimates the at least one output spike train based on the at least one input spike train and the at least one weight value.

8.         (Currently Amended) A method for estimating output neuron spiking activity based on input-output spike data that includes input spike data and corresponding output spike data, comprising:
            formulating a computational framework for estimating functional spike-timing-dependent plasticity (STDP) parameters, comprising:
            formulating a flexible spiking neuron model structure with STDP including stationary functions that characterize stationary properties of a neuron and plastic functions that characterize plastic properties of the neuron, the plastic properties including at least one neural functional connectivity strength;
            observing input-output spike data that includes input spike data and corresponding output spike data;
estimating the functional STDP parameters, comprising amplitude functions and STDP induction functions, based on the input-output spike data¸ wherein the input-output spike data comprises spike timing, wherein the amplitude function is based on the interval between a presynaptic spike and a post synaptic spike, wherein the induction functions describe an induction time course of plasticity and are respectively scaled by the amplitude functions;
determining at least one weight value based on the STDP parameters; 
            formulating an estimation technique and applying the estimation technique using the input-output spike data to identify parameters that increase a likelihood of observing output spiking activity;
providing at least one output spike train using the identified parameters from the estimation technique that involves use of a feedforward kernel.

17.       (Currently Amended) A system for estimating output neuron spikes, comprising:
an input device or an input port configured to receive input-output spike data comprising spike timing that includes input spike data and corresponding output spike data that is used for creating a spiking neuron model structure with adjustable functional spike-timing-dependent plasticity (STDP) parameters, comprising amplitude functions and STDP induction functions, wherein the amplitude function is based on the interval between a presynaptic spike and a post synaptic spike, wherein the induction functions describe an induction time course of plasticity and are respectively scaled by the amplitude functions; and 
a controller configured to create the spiking neuron model structure by:
formulating a weight value that characterizes plastic properties including at least one neural functional connectivity strength of the neuron based on functional STDP parameters which are estimated based on the input-output spike data,
receiving an input spike train, and
estimating an output spike train that corresponds to the input spike train by applying the weight value to a feedforward kernel that estimates the output spike train based on the input spike train and the weight value.


				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 8 and 17, describing estimating, based on the input-output spikes, the STDP parameters comprising amplitude functions, based on the interval between a presynaptic spike and a post synaptic spike, and STDP induction functions, describing an induction time course of plasticity and are respectively scaled by the amplitude functions, and determining at least one weight value based on the STDP parameters. Reference Iakymchuk et al. teaches neural spiking architecture for STDP learning.  Izhikevich et al. teaches determining rates of changes of connection weights with timing of inputs and outputs spikes.  Combination fails to teach the above subject matter. Dependent claims are allowed for at least the same reason.

Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124